DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught a video game system, comprising:

at least two sensing units disposed near a play area, wherein the at least two sensing units
are each configured to collect respective scanning data of a player positioned in the play area and
generate a partial model of the player by respective processing circuitry of each sensing unit;

a display device disposed near the play area and configured to present a virtual environment
comprising a virtual representation of the player; and

a controller communicatively coupled to the at least two sensing units and the display
device, wherein the controller comprises at least one processor configured to:

receive the partial model of the player from each sensing unit of the at least two sensing
units;

fuse each received partial model to generate at least one model of the player;
and

generate the virtual representation based on the generated at least one model and instruct
the display device to present the virtual environment comprising the generated virtual
representation of the player. The closest prior art, Doolittle, discloses a video game system with multiple sensors that capture partial data of one or more players in a play area.  Doolittle, however fails to disclose that partial models of the players are generated in the sensors and transmitted to a controller.  In Doolittle, partial depth data is transmitted to the controller and the controller uses the partial depth data to create a fused model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715